DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on 7 September 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lei et al. (US 2014/0211845 A1).

Regarding Claims 1 and 14, Lei discloses a system and method for assessing macroblocking artifacts in an encoded video, comprising: detecting edges and computing edge strengths at macroblock boundaries in each decoded frame of the video [Lei: ¶ [0173]: The intra prediction mode determination unit 346 calculates in turn the edge strength and the edge direction by using pixels on the two peripheral rows or columns including reference pixels]; pairing the detected edges at horizontal or vertical sides of each macroblock to identify macroblock edge pairs [Lei: ¶ [0173]; and FIG. 3; where each arrow is a pairing of edges]; and identifying a macroblocking level of the frame according to the macroblock edge pairs [Lei: ¶ [0103]: Next, the intra prediction mode determination unit 146 divides the target block for encoding with a predetermined block size. For example, in HEVC, the predetermined block size is 4.times.4, 8.times.8, 16.times.16, 32.times.32 or 64.times.64. The intra prediction mode determination unit 146 generates a prediction image of the target block for encoding for a block with each block size by using a reference image and the selected appropriate prediction mode (prediction direction) to generate a prediction image of the target block for encoding and calculates the sum of absolute values of differences SAD between the prediction images and the original image].  

Regarding Claims 2 and 15, Lei discloses all the limitations of Claims 1 and 14, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Lei discloses further comprising: for each of the macroblock edge pairs, identifying the edges of the pair as being macroblocking edges if edge strengths of both sides of the pair exceed a significance threshold; and determining the macroblocking level of the frame by aggregating the macroblocking edges in the frame [Lei: ¶ [0103]: SAD].

Regarding Claims 3 and 16, Lei discloses all the limitations of Claims 1 and 14, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Lei discloses further comprising determining macroblock sizes and boundary positions according to aspects of an encoding configuration used to generate the encoded video [Lei: ¶ [0103]].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei as applied to claims 1 and 14 above, and further in view of Wada (US 2007/0285729 A1).

Regarding Claims 4 and 17, Lei disclose(s) all the limitations of Claims 1 and 14, respectively, and is/are analyzed as previously discussed with respect to those claims.
Lei may not explicitly disclose further comprising computing the edge strength according to a jump in pixel intensity at the edge.
However, Wada discloses further comprising computing the edge strength according to a jump in pixel intensity at the edge [Wada: ¶ [0060]: The edge determination data has a value which tends to increase with the increase in the edge intensity and also tends to increase with the increase in degree of flatness].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the edge determination method of Wada with the edge detection of Lei in order to perform well-known processes for well-known variable determination.	

Claim(s) 5-6 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei in view of Wada as applied to claims 4 and 17 above, and further in view of Zador (US 6865291).

Regarding Claims 5 and 18, Lei in view of Wada disclose(s) all the limitations of Claims 4 and 17, respectively, and is/are analyzed as previously discussed with respect to those claims.
Lei in view of Wada may not explicitly disclose further comprising scaling the edge strength by a scale factor indicative of human visual luminance masking effect, where the scale factor is determined by the pixel intensity or luminance level at the edge. 
However, Zador discloses further comprising scaling the edge strength by a scale factor indicative of human visual luminance masking effect, where the scale factor is determined by the pixel intensity or luminance level at the edge [Zador: Col. 1, ll. 47-53: In contrast, the use of the pyramid convolution structure in analysing perceptually invisible or redundant data for the purposes of disposal can be extended to luminance contrast masking, luminance masking of chrominance, scale--threshold masking, scale pattern masking, edge masking, noise masking, and various forms of motion, acceleration, and flicker masking].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the luminance based scaling of Zador with the processing of Lei in view of Wada in order to improve the image for human perception.

Regarding Claims 6 and 19, Lei in view of Wada disclose(s) all the limitations of Claims 4 and 17, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Lei in view of Wada discloses further comprising scaling the edge strength by a scale factor indicative of human visual texture masking effect, where the scale factor is determined by a local signal energy or activity measure in proximity to the edge [Zador: Col. 1, ll. 47-53].

Claim(s) 7, 13, 20, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei as applied to claims 1 and 14 above, and further in view of Bollman et al. (US 5978519).

Regarding Claims 7 and 20, Lei disclose(s) all the limitations of Claims 1 and 14, respectively, and is/are analyzed as previously discussed with respect to those claims.
Lei may not explicitly disclose further comprising determining whether the edge strength is significant by comparing it with a pre-defined visibility threshold.
However, Bollman discloses further comprising determining whether the edge strength is significant by comparing it with a pre-defined visibility threshold [Bollman: Col. 2, ll. 6-10: The present invention may optionally include an edge strength distribution analysis of an image. A threshold is chosen from a sorted list of edge strengths in order to select any block that contains a significant number of edge pixels and was not selected after the intensity variance analysis].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine threshold processing of Bollman with the processing of Lei in order to reduce computational load, improving overall efficiency.

Regarding Claims 13 and 26, Lei disclose(s) all the limitations of Claims 1 and 14, respectively, and is/are analyzed as previously discussed with respect to those claims.
Lei may not explicitly disclose further comprising aggregating per-frame macroblocking levels to macroblocking levels at over a multi-frame time scale, the time scale including one or more of per group-of-picture, per-scene, per video asset, per-second, per-minute, per- hour, or per arbitrary time period.
However, Bollman discloses further comprising aggregating per-frame macroblocking levels to macroblocking levels at over a multi-frame time scale, the time scale including one or more of per group-of-picture, per-scene, per video asset, per-second, per-minute, per- hour, or per arbitrary time period [Bollman: Col. 2, ll. 1-5: autocropped image may then be subjected to a post-processing image operation including, but not limited to, scaling the autocropped image to a larger or smaller dimension, image enhancement, annotating, transmitting, halftoning, and the like; wherein the arbitrary time period may be 1:1].

Claim(s) 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei in view of Bollman as applied to claims 7 and 20 above, and further in view of Tsai et al. (US 2019/0238890).

Regarding Claims 8 and 21, Lei disclose(s) all the limitations of Claims 1 and 14, respectively, and is/are analyzed as previously discussed with respect to those claims.
Lei in view of Bollman may not explicitly disclose further comprising defining the visibility threshold as a human visual just noticeable difference (JND) or as the JND multiplied by a scale factor.
However, Tsai discloses further comprising defining the visibility threshold as a human visual just noticeable difference (JND) or as the JND multiplied by a scale factor [Tsai: ¶ [0096]: In one example, adjoining or neighboring pixels along the block boundary are used to derive a visual Just-Noticeable-Difference (JND) value that is used as an inter-side difference threshold value for deblocking the block boundary].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the JND processing of Tsai with the processing of Lei in view of Bollman in order to improve the image enough for human perception but not put undo computational load on the system.

Claim(s) 9-10 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei as applied to claims 1 and 14 above, and further in view of Khademi et al. (US 2021/0158523 A1).

Regarding Claims 9 and 22, Lei disclose(s) all the limitations of Claims 1 and 14, respectively, and is/are analyzed as previously discussed with respect to those claims.
Lei may not explicitly disclose  further comprising creating a macroblocking map for each video frame by: marking pixel positions of detected macroblocking edges; and determining an intensity level of each position in the macroblocking map as a measure of the edge strength at that position.
However, Khademi discloses  further comprising creating a macroblocking map for each video frame by: marking pixel positions of detected macroblocking edges; and determining an intensity level of each position in the macroblocking map as a measure of the edge strength at that position [Khademi: ¶ [0167]: The WML segmentation algorithm can be used to quantify PVA in an image, using an edge map defined as α′(y), which represents the normalized edge strength a′ as a function of intensity y. The edge map is used to estimate a partial volume fraction (PVF) for each tissue class].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the edge map of Khademi with the edge processing of Lei in order to provide more data for processing, improving quality.

Regarding Claims 10 and 23, Lei in view of Khademi disclose(s) all the limitations of Claims 9 and 22, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Lei in view of Khademi discloses further comprising aggregating the macroblocking map to a frame-level macroblocking strength measure, by computing one or more of average, weighted- average, median, percentile, maximum, or minimum of the intensity level of each position in the macroblocking map [Khademi: ¶ [0079] FIGS. 7A-7B show the average histograms from each centre from DB1 and DB2 databases (representing a total of 67 centres), before and after intensity standardization using the standardization method of FIG. 4].

Claim(s) 11-12 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei in view of Khademi as applied to claims 9 and 22 above, and further in view of Joshi et al. (US 2015/0256857 A1).

Regarding Claims 11 and 24, Lei in view of Khademi disclose(s) all the limitations of Claims 9 and 22, respectively, and is/are analyzed as previously discussed with respect to those claims.
Lei in view of Khademi may not explicitly disclose further comprising aggregating the macroblocking map to a frame-level macroblocking spread measure, by computing a percentage of area in the frame that contains macroblocking edges compared to overall area of the frame.
However, Joshi discloses further comprising aggregating the macroblocking map to a frame-level macroblocking spread measure, by computing a percentage of area in the frame that contains macroblocking edges compared to overall area of the frame [Joshi: ¶ [0093]: Additionally, flicker detection unit 43 may calculate the percentage of samples in the block with the gradient magnitude above a given threshold (EDGE_THRESHOLD). The percentage of samples above the threshold is denoted edgePixelPercentage in these examples. Flicker detection unit 43 may then classify the block as either an edge block or a texture block based on the percentage of samples above or below the threshold.].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the edge processing of Joshi with the edge processing of Lei in view of Khademi in order to improve classification and therefore overall output.

Regarding Claims 12 and 25, Lei in view and Khademi disclose(s) all the limitations of Claims 9 and 22, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Lei in view of Khademi discloses  further comprising creating a frame-level overall macroblocking level measure by: aggregating the macroblocking map to a frame-level macroblocking strength measure, by computing one or more of average, weighted-average, median, percentile, maximum, or minimum of the intensity level of each position in the macroblocking map [Khademi: ¶ [0079]].
Lei in view of Khademi may not explicitly disclose aggregating the macroblocking map to a frame-level macroblocking spread measure, by computing a percentage of area in the frame that contains macroblocking edges compared to overall area of the frame; and combining the frame-level macroblocking strength measure and the frame-level macroblocking spread measure using computations including one or more of sum, average, product, weighted-average, median, maximum, or minimum.
However, Joshi discloses further comprising creating a frame-level overall macroblocking level measure by: aggregating the macroblocking map to a frame-level macroblocking strength measure, by computing one or more of average, weighted-average, median, percentile, maximum, or minimum of the intensity level of each position in the macroblocking map [Joshi: ¶ [0092]]; aggregating the macroblocking map to a frame-level macroblocking spread measure, by computing a percentage of area in the frame that contains macroblocking edges compared to overall area of the frame [Joshi: ¶ [0093]]; and combining the frame-level macroblocking strength measure and the frame-level macroblocking spread measure using computations including one or more of sum, average, product, weighted-average, median, maximum, or minimum [Joshi: ¶ [0092]-[0093]].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773. The examiner can normally be reached Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482